Citation Nr: 1146836	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO. 09-46 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1998 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In an August 2011 rating decision, the RO granted service connection for an adjustment disorder with mixed anxiety and depressed mood and awarded a 30 percent disability rating, effective June 15, 2006. The action constituted a full grant of the benefits sought, and the claim for service connection for an anxiety disorder is no longer open for appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

Throughout the rating period on appeal and with resolution of the doubt in the Veteran's favor, hypothyroidism has been manifested by fatigability, constipation, reported mental sluggishness, and the need for continuous medication; at no time during the rating period has hypothyroidism resulted in bradycardia, cold intolerance, or weight gain.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for hypothyroidism are approximated for the entire rating period. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code (Code) 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The claim for an increased rating is a downstream issue from the initial grant of service connection from an RO rating decision. See Grantham v. Brown, 114 F.3d 1156 (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

Sufficient evidence is of record to grant the Veteran's claim for an initial rating in excess of 10 percent for hypothyroidism. Therefore, no further notice or development is needed with respect to this matter.

Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran contends that his hypothyroidism is more disabling than reflected by the 10 percent disability rating. He was originally granted service connection for this disability in an October 2007 rating decision, and he appealed the decision in an October 2008 notice of disagreement (NOD). 

Diagnostic Code 7903 provides the criteria for rating hypothyroidism. Under this diagnostic code provision, hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling. Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling. Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling. Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling. 38 C.F.R. § 4.119 (2011).

Service treatment records document treatment for hyperthyroidism status-post ablation treatment in May 2000. 

An October 2005 private treatment record from the Parkview Adventist Medical Center Emergency Department revealed complaints of chest pain, palpitations, and some shortness of breath. The Veteran indicated he had similar symptoms six months previously when he was diagnosed with a "thyroid problem." On examination, his pulse was 64 beats per minute and his heart had a regular rate and rhythm. He was alert and oriented to person, place, time, and situation. His lungs were clear to auscultation bilaterally. The in-service diagnoses were mild hypertension, adequately treated; hypothyroidism, under treated; and hypertriglyceridemia, moderate.

In an October 2005 service treatment note, the examining medical officer noted the Veteran's private emergency room visit for chest pain. On examination, the Veteran's chest was clear to auscultation bilaterally and his heart had a regular rate and rhythm. The diagnosis was hypertriglyceridemia, under initial management.

In a February 2006 report of medical history, the Veteran acknowledged at the time of separation from service or at some time during service, he experienced shortness of breath; thyroid trouble; pain or pressure in the chest; palpitation, pounding heart, or abnormal heartbeat; and frequent trouble sleeping. He noted diagnoses of Grave's disease in March 2000; insomnia in the summer of 1999; and chest pain, palpitations, and shortness of breath in October 2005. 

The reviewing medical officer indicated the Veteran's shortness of breath was "apparently due to hypothyroidism symptoms," but the symptoms resolved with proper medication dosing. He noted the Veteran's history of hyperthyroidism or Grave's disease, status-post ablation, was stabilized with a daily prescription medication. The medical officer indicated the Veteran's pain or pressure in the chest and palpitation, pounding heart, or abnormal heartbeat were symptoms of hypothyroidism. He also noted that the Veteran had insomnia when his thyroid levels were high or low; however, the insomnia symptoms at separation were mostly due to the Veteran's deployment work pace and any insomnia symptoms attributable to his thyroid problems were "minimal, if any" at separation.

During a September 2007 VA general medical examination, the Veteran reported he had hyperthyroidism due to Graves' disease and hypertension, which developed after his hyperthyroidism. He had chest and heart palpitations since September 28, 1999, but indicated that the symptoms were present only if he ran out of his blood pressure medication, which he took daily. He denied shortness of breath. The examiner noted the Veteran's hypertension was associated with palpitations and chest pain with heavy exertion, although it was also noted that the Veteran was able to ride a mountain bicycle, although he developed symptoms. The Veteran also acknowledged insomnia, frequent diarrhea, and increased anxiety. He indicated he was "jittery and anxious with restlessness." He had daytime drowsiness and averaged four hours of sleep per night. 

On examination, the Veteran's pulse was 78 beats per minute. His lungs were clear to auscultation and his heart had a regular rate and rhythm. The diagnoses included: palpitations with reported chest pain and hyperlipidemia; hypertension with chest pain and palpitations on overexertion; hypothyroidism due to Graves' disease and ablation of the thyroid gland, causing diarrhea on a daily basis and daily prescription medication; and insomnia with daytime fatigue.

A May 2008 VA treatment note included results of a patient health questionnaire screener (PHQ-9) which was suggestive of severe depression.

In another May 2008 VA treatment note, the Veteran acknowledged anterior wall chest pain, palpitations, and chest pressure with exertion. He denied shortness of breath. His pulse was 76 beats per minute and his heart had a regular rate and rhythm.

During a June 2008 VA electrocardiography study (EKG), the Veteran reported having palpitations for several years. The palpitations occurred during physical exertion or when he became stressed. He indicated the palpitations were associated with shortness of breath. The EKG revealed resting hypertension with further increase with exercise and rare, isolated supraventricular beats. The EKG was terminated before the Veteran reached maximal exercise tolerance due to unrelated ankle pain. 

In an October 2008 VA treatment note, the Veteran reported difficulty sleeping and noted his Graves' disease contributed to his sleep problems.

In an August 2009 VA treatment note, the Veteran denied chest pain and shortness of breath.

During a July 2011 VA mental disorders examination, the examining psychologist noted the Veteran's Graves disease negatively affected his sleep. The Veteran reported he felt depressed "most of the time" due to current life stressors, including finances, work, and marriage. He also felt anxious and related his anxiety to his thyroid condition. He reported his anxiety "goes in spurts depending on my thyroid condition." The Veteran indicated he had "mental sluggishness," and when asked what he meant by "mental sluggishness," he reported it was when "my body wants to go but my brain is tired. My brain and body aren't coordinated." He related his mental sluggishness to his thyroid condition.

However, the examiner opined that the Veteran did not appear to have "mental sluggishness" or any "dementia, slowing of thought" during his interview. The Veteran reported symptoms of memory loss and depression, but the examiner opined the memory issues were "typical of most people" (e.g., forgetting where he put his keys or doing a task at work, leaving it for a moment, and forgetting where he left off), and his depression appeared to be "situational and specific to his current life stressors of trying to make more money, marital issues, etc." The examiner related the Veteran's anxiety issues to his thyroid disorder. He noted the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood was affected by his thyroid disorder and Grave's disease, particularly when his medication for the disorders was not working properly.

During an August 2011 VA endocrine diseases examination, the Veteran acknowledged fatigability, constipation, and muscle weakness on a regular basis. He denied weight gain, cold intolerance, cardiovascular involvement, and bradycardia. Recent thyroid tests were within normal limits, but his thyroxine level was low normal and thyroid-stimulating hormone (TSH) was high normal. Physical examination revealed no sign of hypothyroidism. The examining physician opined, "[a]t this time I cannot render an opinion as to whether [the Veteran's] fatigue, constipation, and muscle weakness are due to hypothyroidism as there are other possible diagnoses that could explain these conditions such as anxiety and depression and irritable bowel syndrome."

Symptoms of fatigability, including insomnia and daytime sleepiness, were consistently documented in the record, and a July 2011 VA examiner noted the Veteran's Graves disease negatively affected his sleep. The Veteran acknowledged constipation during the August 2011 VA endocrine diseases examination. He also reported "mental sluggishness" during the July 2011 VA mental disorders examination, but the examining psychologist opined that the Veteran did not appear to have "mental sluggishness" or any dementia or slowing of thought during his interview. However, the examiner did note that the Veteran had anxiety issues related to his thyroid disorder.

The August 2011 VA examiner further provided that he was unable to opine whether the Veteran's fatigue and constipation were due to hypothyroidism as there were other possible diagnoses that could explain the symptoms. As here, the service connected and non-service connected disorders are so similar that they cannot be divided. See Mittleider v. West, 11 Vet. App. 181, 182 (1998). If that is the case, both the nonservice connected and service connected symptoms are considered service connected.

There is no showing, however, that the Veteran has experienced weight gain, bradycardia, or cold intolerance, which are symptoms of ratings higher than 30 percent, as a result of his hypothyroidism. With respect to mental disturbance, the July 2011 VA examiner noted that the Veteran demonstrated no dementia or slowing of thought during his interview. The examiner opined that the Veteran's described memory issues were "typical of most people" and his depression appeared to be "situational and specific to his current life stressors of trying to make more money, marital issues, etc." It is also noted that the Veteran is already service-connected for an adjustment disorder with mixed anxiety and depressed mood. With respect to cardiovascular involvement, the Veteran reported complaints of chest pain, palpitations, chest pressure, and shortness of breath throughout the period on appeal; however, in a September 2007 VA general medical examination, the Veteran reported he had the symptoms only if he ran out of blood pressure medication and the examiner related the symptoms to non-service connected hypertension. Further, the Veteran denied chest pain and shortness of breath in an August 2009 VA treatment note and denied cardiovascular involvement during his August 2011 VA endocrine diseases examination. Therefore, a disability rating greater than 30 percent would not be warranted.

For these reasons, the Board finds that, with the resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent for hypothyroidism are met for the entire rating period. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board has considered whether an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. See Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.  

In this case, there is no evidence that the Veteran's hypothyroidism is of such a severity that the schedular criteria are inadequate.  Because of the adequacy of the applicable rating criteria, referral for extraschedular consideration is not warranted.

ORDER

An initial rating of 30 percent for hypothyroidism is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


